 Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 1 of 8 PageID 1062




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

SANFORD ROBINSON,

             Plaintiff,

v.                                                            NO. 3:19-cv-292-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      Sanford Robinson brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3)
to review a final decision of the Commissioner of Social Security denying his
applications for disability insurance benefits and supplemental security income.
Under review is a decision by the Administrative Law Judge (“ALJ”) dated April 10,
2018. Tr. 18–50. The alleged onset date is May 6, 2014. Tr. 39. Summaries of the law
and the administrative record are in the ALJ’s decision, Tr. 21–45, and the parties’
briefs, Docs. 21, 22, and not fully repeated here.

      Robinson was struck by a dump truck at work and required surgery to repair
a femur fracture and therapy and rehabilitation to address that and other injuries.
The ALJ found Robinson has severe impairments of degenerative disc disease of the
lumbar spine with left lower extremity radiculopathy status-post surgeries, a prior
right hip fracture status post open reduction internal fixation (“ORIF”), hypertension,
monovision, diabetes mellitus, asthma, and obesity. Tr. 24. The ALJ found Robinson
has no impairment or combination of impairments that meets or equals the severity
of a listed impairment. Tr. 24. The ALJ found Robinson has the residual functional
capacity (“RFC”) to perform light work with additional limitations: he must not squat,
crawl, climb ladders, operate foot controls, work at an unprotected height, operate
 Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 2 of 8 PageID 1063




heavy moving machinery, or work near concentrated dust, fumes, or gas; and he can
only occasionally bend, crouch, kneel, or stoop. Tr. 24. Based on the RFC and other
factors, the ALJ found Robinson could not perform his past relevant work in
construction but could work as a gate attendant, parking lot cashier, ticket seller,
document scanner, order clerk, and lens inserter and those jobs exist in significant
numbers in the national economy. Tr. 44. The ALJ therefore found no disability. Tr.
45.

      Robinson argues the ALJ erred in considering the effects of his pain. Doc. 21
at 7–10.

      To determine disability, the Social Security Administration (“SSA”) considers
pain and the extent to which the pain “can reasonably be accepted as consistent with
the objective medical evidence and other evidence.” 20 C.F.R. §§ 404.1529(a),
416.929(a).   Statements    about    pain   alone   cannot   establish   disability.   Id.
§§ 404.1529(a) & (b), 416.929(a) & (b). Objective medical evidence from an acceptable
medical source must show a medical impairment that “could reasonably be expected
to produce the pain” and, when considered with the other evidence, would lead to a
finding of disability. Id. §§ 404.1529(a) & (b), 416.929(a) & (b).

      The finding that an impairment could reasonably be expected to produce the
pain does not involve a finding on the intensity, persistence, or functionally limiting
effects of the pain. Id. §§ 404.1529(b), 416.929(b). For that finding, the SSA considers
all available evidence, including medical history, medical signs, laboratory findings,
and statements about how the pain affects the claimant. Id. §§ 404.1529(a) & (c),
416.929(a) & (c). The SSA then determines the extent to which the “alleged functional
limitations and restrictions due to pain … can reasonably be accepted as consistent
with the medical signs and laboratory findings and other evidence to decide how” the
pain affects the ability to work. Id. §§ 404.1529(a), 416.929(a).




                                            2
 Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 3 of 8 PageID 1064




       Factors relevant to pain include: daily activities; the location, duration,
frequency, and intensity of the pain; precipitating and aggravating factors; the type,
dosage, effectiveness, and side effects of any medication to alleviate the pain;
treatment for the pain other than medication; and measures used to relieve the pain.
Id. §§ 404.1529(c)(3), 416.929(c)(3).

       To determine the extent to which pain affects a claimant’s capacity to perform
basic work activities, the SSA considers statements about the intensity, persistence,
and limiting effects of the pain; the statements in relation to the objective medical
and other evidence; any inconsistencies in the evidence; and any conflicts between
the statements and other evidence, including history, signs, laboratory findings, and
statements by others. Id. §§ 404.1529(c)(4), 416.929(c)(4).

       An ALJ must clearly articulate explicit and adequate reasons for rejecting a
claimant’s statements about pain. 1 Foote v. Chater, 67 F.3d 1553, 1561–62 (11th Cir.
1995). A court will not disturb a clearly articulated pain finding supported by
substantial evidence. Mitchell v. Comm’r Soc. Sec. Admin., 771 F.3d 780, 782 (11th
Cir 2014). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct.
1148, 1154 (2019) (quoted authority omitted).

       Contrary to Robinson’s arguments, the ALJ applied the correct standards in
considering his pain, and substantial evidence supports the pain finding.




       1Effective March 28, 2016, Social Security Ruling (“SSR”) 16-3p rescinded a previous
SSR on credibility of a claimant. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017) (republished).
The SSR removed “credibility” from policy because the regulations do not use that term. Id.
at *2. The SSR clarified that “subjective symptom evaluation is not an examination of an
individual’s character.” Id. Because the ALJ here issued his decision on April 10, 2018, Tr.
45, the new SSR applies here. Cf. Hargress v. Soc. Sec. Admin., 883 F.3d 1302, 1308 (11th
Cir. 2018) (holding new SSR did not apply because ALJ issued decision before SSR’s effective
date).

                                             3
 Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 4 of 8 PageID 1065




      The ALJ summarized Robinson’s statements, including his statements about
his pain:

      [T]he claimant testified that he was born [in] January [] 1969. He
      indicated that he is married and has no children at home. The claimant
      stated that he completed the tenth grade, but he did not get his GED or
      any additional training. He indicated that he is 6’2” tall, weighs 310
      pounds, and is right-handed. The claimant testified that he last worked
      on May 6, 2014, and he has not looked for work or registered for
      unemployment benefits since that time. Prior to that, he did
      construction work all of his life. He stated that this work ended because
      he was run over by a dump truck. The claimant indicated that he
      reached a settlement of $1,000,000, of which he received $300,000. He
      also filed a workers’ compensation [claim] for which he received $50,000
      in approximately 2016.

      The claimant stated that he had his second back surgery in February
      2017, and Dr. Nottmeier has discussed having additional back surgery,
      because he continues to have back pain as well as pain in his hip. He
      indicated that he lies down about 2-3 times per day for about 1-2 hours
      each time. The claimant noted that he does not get much sleep at night,
      usually about a maximum of four hours. The claimant testified that he
      takes prescription medications (hydromorphine/Dilaudid, oxycontin,
      metformin, and lisinopril), which help; however, they cause him to feel
      drowsy and sleepy.

      He indicated that he spends his days watching television. He does not
      do much housework and does not do laundry. He cooks some, washes his
      plates, and sometimes takes out the trash, but he does not make his bed,
      vacuum, mop, sweep, or work in the yard. In an average 30-day month,
      the claimant goes out to eat 5 times. He indicated that he does not read
      or do crossword puzzles/word searches, but he listens to music/radio and
      uses his smart phone to go on Facebook, to go on the internet, and to
      text. The claimant stated that he does not have any other
      interests/hobbies right now. He indicated that he goes to the grocery
      store about once a week and he carries some of the packages. The
      claimant stated that he goes to church about twice per month. He visits
      with his father about twice a week and some of his brothers come to see
      him. The claimant stated that he gets along with his father “great.” He
      indicated that he has a driver’s license, and he drives about six days per
      week. When he drives, he goes to the grocery store, which is about one
      quarter of a mile from his home. He drove himself to the hearing, which
      took about 20 minutes. The claimant stated that his wife helps him put
      his shoes on and tie them, but he is able to bathe/shower himself. He
                                          4
 Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 5 of 8 PageID 1066




       indicated that he continues to smoke about one-half package of
       cigarettes per day.

Tr. 38.

       The ALJ summarized the medical evidence in detail—thirteen single-spaced
pages. Tr. 25–38. The ALJ found Robinson’s medically determinable impairments
could reasonably be expected to cause his alleged symptoms, but his statements about
the intensity, persistence, and limiting effects of those symptoms were not entirely
consistent with the medical evidence and other evidence in the record “for the reasons
explained in this decision.” Tr. 38–39. The ALJ explained:

   •   By October 2014, after rehabilitation and physical therapy, Robinson
       had full strength, was ambulating with a non-antalgic gait, and required
       no cane. Tr. 39.

   •   He had no other complaints about hip pain until 2017, but Dr. Eric
       Nottmeier found nothing abnormal, and x-rays showed some lucency
       around the hip instrumentation but no dynamic instability. Tr. 39.

   •   He complained about low back pain and left leg pain after the accident
       and was diagnosed with degenerative disc disease of the lumbar spine
       with left lower extremity radiculopathy but has had a good to moderate
       response to his treatment regimen. He was prescribed medications, wore
       a lumbar corset, participated in physical therapy and a home exercise
       program, and was given epidural steroid injections that provided partial
       pain relief. He reported physical therapy had significantly helped. He
       reported improvement of his symptoms when he wore the corset, but he
       often did not wear it. Tr. 39.

   •   In June 2015, his treating orthopedic surgeon, Dr. Abraham Rogozinski
       noted he entered and exited the examination room multiple times, had
       a non-antalgic gait, required no assistive device, and had only mild
       difficulty moving from sitting to standing. He had decreased sensation,
       but his lower extremity strength remained normal, and his thighs and
       calves were not atrophied. Tr. 39.

   •   Dr. Rogozinski noted that during a May 2015 functional capacity
       evaluation, Robinson demonstrated lack of consistent, determined
       effort, inappropriate pain behaviors, no competitive test performance,
       and positive Waddell’s signs. Tr. 39.

                                          5
Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 6 of 8 PageID 1067




 •   Robinson sought treatment in August 2015 after trying to return to
     work. Dr. Rogozinski recommended surgery to address a significant
     progression of L4-5 disc herniation, he underwent the surgery in
     September 2015, and afterward he reported an improvement of his low
     back pain and a complete resolution of his left leg pain. He sought no
     further treatment for back and leg pain in 2015 and denied back pain at
     an appointment in December 2015. Tr. 39–40.

 •   He did not return to see Dr. Rogozinski until February 2016. He had
     full but painful range of motion in his lumbar spine, a normal gait
     without the use of an assistive device, and normal strength in his
     lower extremities. Tr. 40.

 •   He did not return to Dr. Rogozinski until August 2016, and two
     unrelated examinations in the interim revealed normal motor
     function and strength in his lower extremities. He had not had any
     injections since his last visit in February 2016. Tr. 40.

 •   In August 2016, Dr. Nottmeier diagnosed him with a recurrent L4-5
     disc herniation, though he continued to have normal strength, and
     his sensation was now diffusely intact to simple touch. He received
     epidural steroid injections, used medications, and participated in
     therapy but had to undergo a “redo” of his surgery. Afterward, he
     reported complete resolution of his left lower extremity symptoms.
     Tr. 40.

 •   He told pain management providers he was doing well on
     medications and his low back pain was under control. His strength,
     sensation, and gait have remained normal. Tr. 40.

 •   Although he testified medication made him drowsy and sleepy, the
     only side effect noted in a treatment record was constipation. Tr. 40.

 •   He reported activities of daily living inconsistent with an inability to
     perform all work: driving six days a week, cleaning, preparing simple
     meals, washing plates, taking out trash, going to the grocery store,
     carrying some packages, going to church, and visiting his father and
     brothers. Tr. 40.

 •   He has hypertension controlled by medication when he takes it. He
     has monovision in his right eye but has worked with it before. He
     had diabetes mellitus but had never needed insulin and has no
     complications. He has a history of asthma but no ongoing diagnosis


                                        6
 Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 7 of 8 PageID 1068




      or treatment for it. And he is obese, but his obesity does not prevent
      him from working. Tr. 40, 41, 42.

      The ALJ further explained he was giving great weight to Dr. Rogozinski’s
opinions that Robinson had reached maximum medical improvement and could
perform a limited range of medium work. Tr. 42. The ALJ explained the RFC includes
light—not medium—work because of the second disc surgery. Tr. 42. The ALJ further
explained he was giving great weight to the opinion of state-agency medical
consultant Loc Kim Le, M.D., that Robinson could perform light work. Tr. 42, 149–
52, 162–65. The ALJ explained that because Dr. Le had rendered his opinion before
Robinson’s second disc surgery, the ALJ credited it as generally consistent with
Robinson’s improvement after the first surgery. Tr. 42. The ALJ explained he
included additional non-exertional limitations in the RFC even though evidence
showed the second disc surgery resolved Robinson’s symptoms. Tr. 42.

      The evidence described by the ALJ constitutes substantial evidence to support
the pain finding.

      Robinson observes he reported being able to do the activities the ALJ described
before March 2017, when he was prescribed Tramadol, Norco, Dilaudid, oxycodone,
and hydromorphine. Doc. 21 at 9–10. The ALJ understood Robinson was on various
pain medications, mentioning them throughout the decision. See Tr. 27, 30, 31, 33–
42. Even without consideration of the activities described before the prescriptions,
the evidence described by the ALJ constitutes substantial evidence to support the
pain finding.

      Robinson observes the ALJ failed to state the weight he was giving the opinions
of Dr. Nottmeier and doctors at a pain institute. 2 Doc. 21 at 10. Robinson shows no


      2Perfunctory  arguments, devoid of citation to authorities, are generally deemed
abandoned. Gombash v. Comm’r, Soc. Sec. Admin., 566 F. App’x 857, 858 n.1 (11th Cir. 2014).
To the extent Robinson attempts to argue error in failing to state the weight given to the
opinions, he has abandoned the argument through insufficient argument.

                                            7
     Case 3:19-cv-00292-PDB Document 23 Filed 09/30/20 Page 8 of 8 PageID 1069




reversible error. The ALJ discussed the records of Dr. Nottmeier and the pain
institute at length and implicitly gave them great weight. See Tr. 32–40. Robinson
identifies no particular medical opinion the ALJ should have weighed differently.

         Robinson argues his ability to perform daily tasks does not mean he can work
considering his need to lie down. Doc. 21 at 10. The argument is unpersuasive.
Robinson does not point to any opinion that he needs to lie down, and the ALJ rejected
his testimony that his medication causes drowsiness and sleepiness because he
reported only constipation as a side effect. Tr. 40, see Tr. 830–32. Robinson does not
challenge that finding.

         The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Sanford Robinson and close the file.

         Ordered in Jacksonville, Florida, on September 30, 2020.




c:       Counsel of record




                                           8
